  Case: 4:21-cr-00272-MTS Doc. #: 27 Filed: 07/21/21 Page: 1 of 2 PageID #: 38




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          EASTERN DISTRICT OF MISSOURI


STATE OF MISSOURI,                                   )
                                                     )
                         Plaintiff,                  )
                                                     )
       vs.                                           )      Case No. 4:21-cr-00272
                                                     )
DAVID BARKLAGE,                                      )
                                                     )
                         Defendant.                  )


                                  MOTION FOR CONTINUANCE


       COMES NOW Defendant by and through Counsel Dee Wampler, Joseph S. Passanise,

and Taylon Sumners of the WAMPLER AND PASSANISE LAW OFFICE and moves the Court

for a continuance of the Plea Hearing scheduled for July 26, 2021, at 10:00 a.m. in accordance

with the Legal Suggestions attached hereto:

                                      LEGAL SUGGESTIONS

             1. This cause is scheduled for Plea Hearing on July 26, 2021.

             2. Counsel is requesting this case be moved due to scheduling conflicts and multiple

                trials scheduled.

             3. Counsel does not believe AUSA Hal Goldsmith will object to having this matter

                reset.

       WHEREFORE, Counsel prays for an order herein that the Plea Hearing be reset and for
such other and further relief as the Court deems just and proper.




                                                 1
  Case: 4:21-cr-00272-MTS Doc. #: 27 Filed: 07/21/21 Page: 2 of 2 PageID #: 39




                                                    RESPECTFULLY SUBMITTED,

                                                    _______/s/Joseph S. Passanise________
                                                    DEE WAMPLER, MO Bar #19046
                                                    JOSEPH S. PASSANISE, MO Bar #46119
                                                    TAYLON M. SUMNERS, MO Bar # 73114
                                                    Attorneys for Defendant




WAMPLER & PASSANISE
LAW OFFICE
Attorneys at Law
2974 E. Battlefield
Springfield, MO 65804
joe@deewampler.com
dee@deewampler.com
taylon@deewampler.com
PH: (417)882-9300
FAX: (417)882-9310




                                     Certificate of Service
        I hereby certify that on July 21, 2021, I electronically filed the foregoing with the U.S.
District Court Clerk for the Eastern District of Missouri using the CM/ECF system which sent
notification of such filing to U.S. Attorney, St. Louis, Missouri.


                                                    _____/s/Joseph Passanise______________
                                                    Dee Wampler
                                                    Joseph S. Passanise
                                                    Taylon Sumners
                                                    Attorneys at Law




                                                2
